DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claim 22 is objected to because of the following informalities: the third to last line recites “first and second surfaced…” This should read “first and second surfaces…” Appropriate correction is required. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-5 and 20-22 is/are rejected under 35 U.S.C. 103 as being unpatentable over Li al (US 2014/0143978, previously cited) in view of Jeong et al (US 20170280957, previously cited).
Regarding claim 1, Li teaches an agitator assembly for a cleaning apparatus, comprising: an agitator (34) including an elongated agitator body (44) having first and second oppositely disposed ends (fig 3; left and right ends) and at least one cleaning feature (76) extending therefrom; a stationary end cap (80), said stationary end cap configured to be secured to a housing (30) of said cleaning apparatus at least partially between said first end of said elongated agitator body and said housing (fig 4; connection to housing described in [0022]) such that said stationary end cap is stationary with respect to said housing ([0016]); a rotating end cap (52) separate from said agitator, said rotating end cap is configured to be coupled to said first end of said elongated agitator body ([0020]; fig 4) and configured to rotate relative to said housing such that rotation of said agitator results in rotation of said rotating end cap relative to said stationary end cap ([0021]); a gap between said first end of said elongated agitator body and said stationary end cap and between said stationary end cap and said rotating end cap and extending at least partially radially inward (fig 4; gap between face 84 and rotating end cap 52); and at least one fragmentor (element 120 of fig 5 at 106 shown in fig 4; 
Regarding claim 2, Li, as modified, teaches all the elements of claim 1 as described above. Li further teaches said at least one fragmentor is disposed on a surface of said stationary end cap facing towards said rotating end cap (fig 4). 
Regarding claim 3, Li, as modified, teaches all the elements of claim 1 as described above. Li Further teaches said at least one fragmentor comprises a first fragmentor, wherein said first fragmentor is disposed on a surface of said stationary end cap facing towards said rotating end cap (fig 5). Li does not teach a second fragmentor. Jeong teaches an end cap assembly including a first and a second fragmentor, wherein said first fragmentor (150 at left end of fig 5) is disposed on a surface of said stationary end cap facing towards second fragmentor ([0061]) and said second fragmentor (142) is disposed on a surface of said rotating end cap facing towards said first fragmentor (fig 6). It would have been obvious for a person having ordinary skill in the art at the effective time of filing the invention to include a second 
Regarding claim 4, Li, as modified, teaches all the elements of claim 3 as described above. Jeong further teaches the first and second fragmentor are configured to contact each other (fig 6; [0065]).
Regarding claim 5, Li, as modified, teaches all the elements of claim 3 as described above. Li further teaches said at least one fragmentor comprises a cutting blade or an abrasive surface ([0028]). 
Regarding claim 20, Li, as modified, teaches all the elements of claim 19 as described above. Li further teaches a suction conduit (32) extending generally along a pivot axis of the agitator (fig 2), said suction conduit including one or more inlets (holes in element 32) fluidly coupled to said gap and one or more outlets (air path leading to the vacuum assembly; [0016]) that exit said agitator in a brush roll chamber (under front of housing) such that said broken debris in said gap can be removed from said gap through said inlet, travel through said suction conduit, and exit said agitator through said outlet and into said brush roll chamber ([0028]).
Regarding claim 21, Li teaches an agitator assembly for a cleaning apparatus, comprising: an agitator (34) including an elongated agitator body (44) having first and second oppositely disposed ends (fig 3; left and right ends) and at least one cleaning feature (76) extending therefrom; and end cap assembly including a stationary end cap (80), said stationary end cap configured to be secured to a housing (30) of said cleaning apparatus (connection to housing described in [0022]) such that said stationary end cap is stationary with respect to said 
Regarding claim 22, Li teaches an agitator assembly for a cleaning apparatus, comprising: an agitator (34) including an elongated agitator body (44) having first and second oppositely disposed ends (fig 3; left and right ends) and at least one cleaning feature (76) extending therefrom; a stationary end cap (80), said stationary end cap configured to be secured to a housing (30) of said cleaning apparatus (connection to housing described in [0022]) at least partially between said first end of said elongated agitator body and said housing (fig 4; connection to housing described in [0022]) such that said stationary end cap is stationary with respect to said housing ([0016]); and a rotating end cap (52), said rotating end cap is configured to be coupled to said first end of said elongated agitator body ([0020]; fig 4) and configured to rotate relative to said housing such that rotation of said agitator results in rotation of said rotating end cap relative to said stationary end cap ([0021]), a gap between said stationary end cap and said rotating end cap and extending at least partially radially inward therebetween (fig 4; gap between face 84 and rotating end cap 52); and a first fragmentor (element 120 of fig 5 at 106 shown in fig 4; [0030]) secured to said stationary end cap (integrally formed with end cap) said first fragmentor having a first cutting surface (106) configured to break debris into smaller pieces ([0028]). Li does not teach the first fragmentor disposed within said gap facing said rotating end cap or a second fragmentor. Jeong teaches an agitator assembly including a first fragmentor (150) disposed at least partially within a gap (see shaded region in annotated figure below) between a stationary end cap and a rotating end cap (see annotated figure 5 below), and a second fragmentor (formed by angled surfaces 142) secured to said rotating end cap (wedge at left end of fig 5 is integral with rotating end of agitator) said first fragmentor having a first cutting surface facing said second end of said elongated agitator .

    PNG
    media_image1.png
    498
    836
    media_image1.png
    Greyscale

Claims 6-18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Li and Jeong as applied to claim 1 above, and further in view of Mertes et al (US 2006/0042042, previously cited).
Regarding claim 6, Li, as modified, teaches all the elements of claim 1 as described above. Li further teaches said stationary end cap and said agitator include stationary alignment castellations (multiple [0023] protrusions 98 and notches between) and rotating alignment castellations (multiple [0023] notches 62 and protruding areas of element 58 between), respectively, configured to align said rotating end cap relative to said stationary end cap as said rotating end cap rotates relative to said stationary end to define said gap ([0019], [0024]). Li does not teach the rotating alignment castellations are included on the rotating end cap. Mertes teaches an agitator assembly including a rotating end cap (28) having rotating alignment castellations (48 and gaps between; fig 3). It would have been obvious for a person having ordinary skill in the art at the effective time of filing the invention to arrange the rotating alignment castellations of Li on the rotating end cap in order to achieve the predictable result of appropriately directing debris from the agitator as taught by Mertes ([0032]). 
Regarding claim 7, Li, as modified, teaches all the elements of claim 6 as described above. Li further teaches said stationary alignment castellations comprise a plurality ([0023]; multiple elements 94 and 98 can be included, though only one is pictured) of alternating notches and protrusions (protrusions 98, notches disposed circumferentially between the protrusion) extending radially outward from a central hub (90; fig 3), said central hub extending along a pivot axis of said agitator (horizontal axis central to element 44 in fig 4); and said rotating alignment castellations comprise a plurality of alternating notches (62) and protrusions 
Regarding claim 8, Li, as modified, teaches all the elements of claim 7 as described above. Li further teaches said plurality of notches of said stationary alignment castellations are configured to receive said plurality of protrusions of said rotating alignment castellations (shown at the bottom of fig 4) and wherein said plurality of notches of said rotating alignment castellations are configured to receive said plurality of protrusions of said stationary alignment castellations ([0024]; top of fig 4). 
Regarding claim 9, Li, as modified, teaches all the elements of claim 8 as described above. Li further teaches said plurality of notches of said stationary alignment castellations have a shape substantially corresponding to an inverse of a shape of said plurality of protrusions of said rotating alignment castellations and said plurality of protrusions of said stationary alignment castellations have a shape substantially corresponding to an inverse of said shape of said plurality of notches of the rotating alignment castellations (fig 3; [0023-0024]; the protrusions of the stationary cap are shaped to fit into the notch of the rotating cap; the notches of the stationary cap (between the multiple protrusions) similarly correspond to the protrusions of the rotating cap). 
Regarding claim 10, Li, as modified, teaches all the elements of claim 8 as described above. Li further teaches said stationary alignment castellations further define a first track configured to allow said plurality of protrusions of said rotating alignment castellations to rotate as said rotating end cap rotates about said pivot axis, and wherein said rotating 
Regarding claims 11-13, Li, as modified, teaches all the elements of claim 9 as described above. Li further teaches said plurality of protrusions of said stationary alignment castellations and said rotating alignment castellations comprise inverse beveled surfaces (bevel shown at edge 106 in fig 5; “angled” shape described in [0031]); at least a portion of said gap (114) is disposed between said beveled surfaces of said plurality of protrusions of said stationary alignment castellations and said rotating alignment castellations (gap shown in fig 4; bevel described in [0031]); and said at least one fragmentor is disposed on at least one of said beveled surfaces of said plurality of protrusions of said stationary alignment castellations or said rotating alignment castellations ([0030-0031]). 
Regarding claims 14-17, Li, as modified, teaches all the elements of claim 7 as described above. Li further teaches said central hub (90) extends outwardly from an upright section (84; fig 3), said upright section extending radially in a plane that is transverse to said pivot axis (vertically in fig 4) and substantially parallel with an outer surface (110) of said central disc (88) that faces said stationary end cap; wherein at least a portion of said gap is disposed between said upright section of said central hub and said outer surface of said central disc (fig 4); wherein said at least one fragmentor is disposed on at least one of said upright section of said central hub or said outer surface of said central disc (fig 4); and wherein said at least one fragmentor includes a plurality of radial cutting surfaces (cutting surfaces shown in fig 6; 
Regarding claim 18, Li, as modified, teaches all the elements of claim 16 as described above. Li further teaches said at least one fragmentor includes a plurality of radial cutting surfaces (edges 120) disposed along a plurality of radially disposed protrusions (96), said radially disposed plurality of protrusions substantially corresponding to a shape of said plurality of protrusions (98) of least one of said stationary alignment castellations or said rotating alignment castellations (protrusions correspond in width and location and are both rectangles; fig 3).
Response to Arguments
Applicant's arguments filed 16 Feb 2021 have been fully considered but they are not persuasive. Regarding claim 21, applicant argues that the fragmentor of Li is not secured to the rotating end cap. However, as currently recited, claim 21 does not require this feature. As detailed above, Li includes a first fragmentor secured to the stationary end cap, which satisfies the first claimed fragmentor alternative. Applicant further argues that the fragmentor of Li is not secured to the radial end surface of the stationary end cap. However, as shown in fig 4 of Li, the fragmentor is integrally formed with the stationary end cap and is thus secured to the stationary end cap which includes the end surface. Regarding claims 1 and 22, applicant argues that the location of the gap and fragmentor of Li is not in the specifically defined gap location between the stationary end cap and rotating end cap. While the gap 114 of Li is not in the location defined in the claims, Li does teach a gap between the end caps (fig 4; between surface 84 and end cap 52). While Li does not teach the fragmentor is disposed in this gap, Jeong . 



Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARCEL T DION whose telephone number is (571)272-9091.  The examiner can normally be reached on M-Th 9-5, F 9-3.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Monica Carter can be reached on 571-272-4475.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-






/MARCEL T DION/Examiner, Art Unit 3723                                                                                                                                                                                                        
/MONICA S CARTER/Supervisory Patent Examiner, Art Unit 3723